Exhibit 10.1

 

AGREEMENT OF LEASE

 

THIS AGREEMENT OF LEASE (this “Lease”) is made as of the 29th day of December,
2004, by and between Wynn Las Vegas, LLC, a Nevada limited liability company,
having its principal place of business at 3131 Las Vegas Boulevard South, Las
Vegas, Nevada 89109, Attention: Legal Department, as lessor (“Lessor”), and
Stephen A. Wynn, an individual, having his current residence at 1 Shadow Creek
Drive, North Las Vegas, Nevada 89031, as lessee (“Lessee”).

 

RECITALS:

 

A. Lessor is a wholly-owned subsidiary of Wynn Resorts, Limited, and the
developer, owner and operator of the world-class luxury casino and resort hotel
located at 3131 Las Vegas Boulevard South, Las Vegas, Nevada, commonly known as
Wynn Las Vegas (the “Resort”).

 

B. Lessee is the principal shareholder, Chairman of the Board of Directors and
Chief Executive Officer of Wynn Resorts, Limited

 

C. Lessor and Lessee believe it is in Lessor’s best interests for Lessee to live
in the Resort, beginning at or about the time of its public opening, and that
Lessee pay fair market value for his accommodations as set forth herein.

 

D. Lessor desires to lease to Lessee, and Lessee desires to lease from Lessor, a
luxury suite located in the Resort on the terms and conditions contained herein.

 

NOW, THEREFORE, it is agreed as follows:

 

1. Demise. Subject to the terms and conditions that follow, Lessor leases to
Lessee, and Lessee leases from Lessor, the luxury suite located in the Resort
known as Villa Suite No. 3, as depicted on Exhibit A attached hereto and, at
Lessee’s option, all furniture and furnishings contained therein (the “Suite”).

 

2. Term. The initial term of this Lease shall be for the twelve month period
commencing on the earlier of the date Lessee occupies the Suite or the date the
Resort opens to the public, and continuing for consecutive twelve month periods
thereafter from year to year unless terminated by (i) either party giving notice
of that party’s intent to terminate, in a signed writing to the other party at
the address set forth after its or his name in the preamble to this Lease, at
least 90 days prior to the last day of the initial term or renewal term, as
applicable, or (ii) Lessee’s death.

 

3. Rental.

 

(a) Lessee shall pay to Lessor for his use of the Suite during the term of this
Lease a monthly rent in an amount determined in accordance with this

 



--------------------------------------------------------------------------------

Section 3, which rent, shall be due and payable in advance on the first day of
each month.

 

(b) It is the intention of the parties that the amount paid by Lessee to Lessor
for the rental of the Suite be determined by the Audit Committee of the Board of
Directors of Wynn Resorts, Limited (the “Audit Committee”) based on the value of
the use of the Suite accommodations or in accordance with such other concepts as
may from time to time be adopted by the Audit Committee.

 

(c) The value of the use of the Suite accommodations shall be determined
annually, no later than thirty (30) days after the commencement of the initial
term and prior to the commencement of any renewal term, based upon an appraisal
completed by an independent real estate appraiser practicing in the greater Las
Vegas area or other qualified independent expert approved by the Audit
Committee.

 

(d) It is the intention of the parties that Lessee be deemed a “permanent
resident” of the Resort for the purpose of exempting the rental of the Suite
hereunder from the transient lodging tax imposed by state and local law in Clark
County, Nevada. Lessor agrees to dispute the imposition or attempted imposition
of any transient lodging tax on Lessee’s rental of the Suite. Lessee agrees,
however, to pay any transient lodging tax that ultimately may be imposed on his
rental of the Suite, notwithstanding the parties’ intention or any unsuccessful
dispute initiated by Lessor.

 

(e) The parties further agree that the provisions of Chapter 651 of the Nevada
Revised Statutes, regarding the posting of daily room rates, the maintenance of
a registration card, and the furnishing of rental receipts, shall not apply to
this Lease.

 

4. Maintenance and Services. Lessor shall maintain the Suite and provide all
services and utilities with respect thereto in a manner consistent with the
Resort’s standards. All taxes and utilities with respect to the Suite, other
than personal long distance telephone charges, shall be paid by Lessor and
deemed included in the rent payable by Lessee pursuant to Section 3 above.
Lessee shall be responsible for payment of all personal long distance telephone
charges, which shall be billed to him separately by the Resort in accordance
with its customary practices.

 

5. Alterations. Lessee shall not make any alterations to the Suite without the
approval of the Audit Committee. All alterations to the Suite shall remain upon
the premises and become the property of Lessor. Upon termination of this Lease,
Lessee shall remove all of his personal property and vacate the Suite.

 

6. No Assignment or Subletting. Lessee shall have no right to assign his
interest in this Lease or to sublet all or any portion of the Suite for any
period.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first written above. This Lease is subject to and shall become effective only
upon approval by the Audit Committee.

 

LESSOR:

WYNN LAS VEGAS, LLC,

a Nevada limited liability company,

By:

 

Wynn Resorts Holdings, LLC,

a Nevada limited liability company, its sole member

   

By:

 

Valvino Lamore, LLC,

a Nevada limited liability company, its sole member

       

By:

 

Wynn Resorts, Limited,

a Nevada corporation, its sole member

           

By:

 

/s/ Marc D. Schorr

           

Name:

 

Marc D. Schorr

           

Title:

 

President

 

LESSEE:

/s/ Stephen A. Wynn

Stephen A. Wynn

 

3